Title: From Thomas Jefferson to Harry Innes, 23 May 1793
From: Jefferson, Thomas
To: Innes, Harry



Dear Sir
Philadelphia May 23. 1793.

I am in your debt for several letters received and not yet acknoleged. One of these is particularly to be noticed, as it was interesting to you; I mean that which concerned your slaves carried off by the Indians. I knew that the channel proposed in your letter would effect nothing. I therefore concluded to take the opportunity which I knew was to occur, of endeavoring to serve you through the Commissioners who were to go to the treaty with the Indians. Those of the very towns where you supposed your negroes to be were to be at the treaty. A clause would of course be inserted in the treaty for the restoration of all captives of every  condition. As Mr. Beverley Randolph was appointed a commissioner, and passed by this place, I put into his hands your letter and description of the slaves, that the moment the treaty should be concluded, he being on the spot with those Indians might avail himself of the opportunity to find out yours and take means for their restoration to you. This he promised me he would do, and it appears to me at least the best chance of recovering them which I have been able to seize.—It is very interesting to the US. to see how this last effort for living in peace with the Indians will succeed. If it does not, there will be a great revolution of opinion here as to the manner in which they are to be dealt with. If war is to follow, the event of this campaign will probably fix the kind of instruments to be used. I suspect that your state might farm the conduct of this war from us with great advantage to both parties. I fear we are to have it on our Southern quarter also. It is very necessary for us then to keep clear of the European combustion, if they will let us. This they will do probably if France is successful: but if great successes were to attend the arms of the kings, it is far from being certain they might not chuse to finish their job completely, by obliging us to change in the form of our government at least, a change which would be grateful to a party here, not numerous, but wealthy and influential.—The late retreat of the French from the Netherlands, tho’ a check, is little decisive. As long as they can be tolerably unanimous internally, they can resist the whole world. The laws of nature render a large country unconquerable if they adhere firmly together and to their purpose. This summer is of immense importance to the future condition of mankind all over the earth: and not a little so to ours. For tho’ it’s issue should not be marked by any direct change in our constitution, it will influence the tone and principles of it’s administration so as to lead it to something very different in the one event from what it would be in the other. I am with great & sincere esteem Dear Sir Your friend & servt

Th: Jefferson

